Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 02 December 2021.

The application has been amended as follows:
1. 	(Currently amended) An annular combustion chamber, with an axis of revolution, of a turbomachine delimited by coaxial internal and external annular walls joined upstream of an air flow by a bottom of the combustion chamber substantially transverse to the internal and external walls, the combustion chamber further comprising: 
at least one annular deflector positioned in the combustion chamber, the at least one annular deflector comprising an annular wall substantially parallel to the bottom of the combustion chamber; 
, the air stream does not pass through the annular wall of the at least one annular deflector; and 
mounting openings proximate the bottom of the combustion chamber and the deflector for mounting an annular row of injection devices, the injection devices injecting a mixture of air and fuel into the combustion chamber; 
wherein at least part of the air stream for cooling the deflector which has passed through the at least one opening is conveyed into an enclosed annular cavity, such that only the air stream after cooling the deflector enters the annular cavity prior to exiting to the combustion chamber through holes in the injection devices.
8. 	(Currently Amended) The chamber according to claim 7, wherein the diffuser includes a cylindrical wall which passes through the at least one opening which is positioned in the bottom of chamber and of the at least one annular deflector, the cylindrical wall extending around the bowl of the diffuser defining [[an]]the annular cavity in fluid communication on a first side with channels for supplying cooling air to the deflector and the annular cavity in further communication on a second side with said holes.
12. 	(Currently Amended) An annular combustion chamber, with an axis of revolution, of a turbomachine delimited by coaxial internal and external annular walls joined upstream of an air flow by a bottom of the combustion chamber substantially transverse to the internal and external walls, the combustion chamber further comprising: 
at least one annular deflector positioned in the combustion chamber, the at least one annular deflector comprising an annular wall substantially parallel to the bottom of the combustion chamber; 
, the air stream does not pass through the annular wall of the at least one annular deflector; and 
mounting openings proximate the bottom of the combustion chamber and the deflector for mounting an annular row of injection devices, the injection devices injecting a mixture of air and fuel into the combustion chamber, 
wherein at least part of the air stream for cooling the deflector is conveyed into an enclosed annular cavity, such that only the air stream after cooling the deflector enters the annular cavity prior to exiting to the combustion chamber through holes in the injection devices; 
wherein the at least one annular deflector is sectored and includes a plurality of sectors distributed angularly about the axis, wherein each sector of the plurality of sectors is joined in a sealed manner to an adjacent sector; 
wherein each sector of the plurality of sectors is fixed in a sealed manner to the internal and external walls via an internal blade and an external blade respectively; 
the internal blade engaged in a groove formed on an external surface of the internal wall and an internal housing of said each respective sector of the plurality of sectors; and 
the external blade engaged in a groove formed on an internal surface of the external wall and an external housing of said each respective sector of the plurality of sectors.

Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

at least one annular deflector comprising an annular wall; 
at least one opening to be traversed by an air stream for cooling the at least one annular deflector, the air stream does not pass through the annular wall; and 
the injection devices injecting a mixture of air and fuel into the combustion chamber; 
wherein at least part of the air stream for cooling the deflector which has passed through the at least one opening is conveyed into an enclosed annular cavity, such that only the air stream after cooling the deflector enters the annular cavity prior to exiting to the combustion chamber through holes in the injection devices.
ii.	Claims 2-3, 5-11, and 13-14 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741